Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Melvin C. Welch, Jr., Appellant                         Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 18-
 No. 06-19-00089-CV          v.                          1376). Memorandum Opinion delivered by
                                                         Chief Justice Morriss, Justice Burgess and
 Christus Good Shepherd Medical Center -                 Justice Stevens participating.
 Marshall, Donna Alzaga, M.D., and
 Andrew Dickhute, M.D., Appellees

       As stated in the Court’s opinion of this date, we affirm that part of the trial court’s judgment
dismissing Welch’s claims against Good Shepherd, but we reverse the trial court’s judgment as to
the award of attorney fees and remand this cause to the trial court for a redetermination of attorney
fees consistent with this opinion.
       We further order that the appellant, Welch, shall pay eighty percent of the costs and
appellee, Christus Good Shepherd Medical Center-Marshall, shall pay twenty percent of all costs
of appeal.


                                                        RENDERED APRIL 8, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk